     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 1 of 8 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 877-206-4741
 6
      Fax: 866-633-0228
      tfriedman@toddflaw.com
 7    mgeorge@toddflaw.com
 8    abacon@toddflaw.com
      Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12    ANGELA LERNER, individually and )         Case No. 2:21-cv-5907
13    on behalf of all others similarly )
      situated,                         )       CLASS ACTION
14                                      )
15    Plaintiff,                        )       COMPLAINT FOR VIOLATIONS
                                        )       OF:
16
             vs.                        )
17                                      )       1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18                                      )          PROTECTION ACT [47 U.S.C.
      NOARUS INVESTMENTS, INC.          )          §227 ET SEQ.]
19    DBA MARINA DEL REY                )       2. WILLFUL VIOLATIONS OF THE
                                                   TELEPHONE CONSUMER
20    TOYOTA, and DOES 1 through 10, )             PROTECTION ACT [47 U.S.C.
      inclusive,                        )          §227 ET SEQ.]
21
                                        )
22    Defendants.                       )       DEMAND FOR JURY TRIAL
23          Plaintiff, ANGELA LERNER (“Plaintiff”), individually and on behalf of all
24    others similarly situated, alleges the following upon information and belief based
25    upon personal knowledge:
26                               NATURE OF THE CASE
27          1.    Plaintiff brings this action individually and on behalf of all others
28    similarly situated seeking damages and any other available legal or equitable


                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 2 of 8 Page ID #:2




 1    remedies resulting from the illegal actions of NOARUS INVESTMENTS, INC.
 2    (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff and
 3    all class members on Plaintiff’s and all class members’ cellular telephones in
 4    violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 5    (“TCPA”), thereby invading Plaintiff’s and all class members’ privacy.
 6                               JURISDICTION & VENUE
 7          2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8    a resident of California, seeks relief on behalf of a Class, which will result in at
 9    least one class member belonging to a different state than that of Defendants, a
10    company with its principal place of business and whose owners operated in
11    California and whose State of Incorporation is in California. Plaintiff also seeks
12    up to $1,500.00 in damages for each call in violation of the TCPA, which, when
13    aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
14    threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
15    the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
16    present, and this Court has jurisdiction.
17          3.     Venue is proper in the United States District Court for the Central
18    District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
19    because Defendants do business within the state of California and Plaintiff resides
20    within this District.
21                                         PARTIES
22          4.     Plaintiff, ANGELA LERNER (“Plaintiff”), is a natural person
23    residing in Los Angeles County of the state of California and is a “person” as
24    defined by 47 U.S.C. § 153 (39).
25          5.     Defendant NOARUS INVESTMENTS, INC. (“Defendant”), is a car
26    dealership and is a “person” as defined by 47 U.S.C. § 153 (39).
27          6.     The above named Defendants, and its subsidiaries and agents, are
28    collectively referred to as “Defendants.” The true names and capacities of the


                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 3 of 8 Page ID #:3




 1    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3    names. Each of the Defendants designated herein as a DOE is legally responsible
 4    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5    Complaint to reflect the true names and capacities of the DOE Defendants when
 6    such identities become known.
 7          7.     Plaintiff is informed and believes that at all relevant times, each and
 8    every Defendant was acting as an agent and/or employee of each of the other
 9    Defendants and was acting within the course and scope of said agency and/or
10    employment with the full knowledge and consent of each of the other Defendants.
11    Plaintiff is informed and believes that each of the acts and/or omissions complained
12    of herein was made known to, and ratified by, each of the other Defendants.
13                               FACTUAL ALLEGATIONS
14          8.     Beginning in or around March of 2021, Defendant contacted Plaintiff
15    on her cellular telephone, ending in -3654, in an effort to sell or solicit its services.
16          9.     Defendant called Plaintiff on once March 20, 2021, once on March
17    26, 2021, once on March 31, 2021, once on April 3, 2021, once on April 8, 2021,
18    once on April 9, 2021, once on April 22, 2021, once on April 30, 2021 and once on
19    May 1, 2021.
20          10.    Defendant used an “automatic telephone dialing system”, as defined
21    by 47 U.S.C. § 227(a)(1), to place its calls to Plaintiff seeking to sell or solicit its
22    services. At one or more instance during these calls, Defendant utilized an
23    “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
24          11.    Defendant’s calls constituted calls that were not for emergency
25    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26          12.    Defendant’s calls were placed to a telephone number assigned to a
27    cellular telephone service for which Plaintiff incurs a charge for incoming calls
28    pursuant to 47 U.S.C. § 227(b)(1).


                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 4 of 8 Page ID #:4




 1          13.    Plaintiff is not a customer of Defendant’s services and has never
 2    provided any personal information, including her cellular telephone number, to
 3    Defendant for any purpose whatsoever. Accordingly, Defendant never received
 4    Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 5    dialing system or an artificial or prerecorded voice on her cellular telephone
 6    pursuant to 47 U.S.C. § 227(b)(1)(A).
 7                                 CLASS ALLEGATIONS
 8          14.    Plaintiff brings this action on behalf of herself and all others similarly
 9    situated, as a member of the proposed class (hereafter “The Class”) defined as
10    follows:
11
12                 All persons within the United States who received any
                   telephone calls from Defendant to said person’s cellular
13                 telephone made through the use of any automatic
14                 telephone dialing system or an artificial or prerecorded
                   voice and such person had not previously consented to
15
                   receiving such calls within the four years prior to the
16                 filing of this Complaint
17
            15.    Plaintiff represents, and is a member of, The Class, consisting of all
18
      persons within the United States who received any telephone calls from Defendant
19
      to said person’s cellular telephone made through the use of any automatic telephone
20
      dialing system or an artificial or prerecorded voice and such person had not
21
      previously not provided their cellular telephone number to Defendant within the
22
      four years prior to the filing of this Complaint.
23
            16.    Defendant, its employees, and its agents are excluded from The Class.
24
      Plaintiff does not know the number of members in The Class, but believes the Class
25
      members number in the thousands, if not more. Thus, this matter should be
26
      certified as a Class Action to assist in the expeditious litigation of the matter.
27
            17.    The Class is so numerous that the individual joinder of all of its
28



                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 5 of 8 Page ID #:5




 1    members is impractical. While the exact number and identities of The Class
 2    members are unknown to Plaintiff at this time and can only be ascertained through
 3    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4    The Class includes thousands of members.            Plaintiff alleges that The Class
 5    members may be ascertained by the records maintained by Defendant.
 6            18.      Plaintiff and members of The Class were harmed by the acts of
 7    Defendants in at least the following ways: Defendant illegally contacted Plaintiff
 8    and Class members via their cellular telephones thereby causing Plaintiff and Class
 9    members to incur certain charges or reduced telephone time for which Plaintiff and
10    Class members had previously paid by having to retrieve or administer messages
11    left by Defendants during those illegal calls, and invading the privacy of said
12    Plaintiff and Class members.
13            19.      Common questions of fact and law exist as to all members of The
14    Class which predominate over any questions affecting only individual members of
15    The Class. These common legal and factual questions, which do not vary between
16    Class members, and which may be determined without reference to the individual
17    circumstances of any Class members, include, but are not limited to, the following:
18
         a.         Whether, within the four years prior to the filing of this Complaint,
19
                    Defendant made any call (other than a call made for emergency purposes
20                  or made with the prior express consent of the called party) to a Class
21
                    member using any automatic telephone dialing system or any artificial or
                    prerecorded voice to any telephone number assigned to a cellular
22                  telephone service;
23       b.         Whether Plaintiff and the Class members were damaged thereby, and the
                    extent of damages for such violation; and
24       c.         Whether Defendant should be enjoined from engaging in such conduct in
25                  the future.
26
              20.      As a person that received numerous calls from Defendant using an
27
      automatic telephone dialing system or an artificial or prerecorded voice, without
28



                                      CLASS ACTION COMPLAINT
                                                 -5-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 6 of 8 Page ID #:6




 1    Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
 2    Class.
 3             21.   Plaintiff will fairly and adequately protect the interests of the members
 4    of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 5    class actions.
 6             22.   A class action is superior to other available methods of fair and
 7    efficient adjudication of this controversy, since individual litigation of the claims
 8    of all Class members is impracticable. Even if every Class member could afford
 9    individual litigation, the court system could not. It would be unduly burdensome
10    to the courts in which individual litigation of numerous issues would proceed.
11    Individualized litigation would also present the potential for varying, inconsistent,
12    or contradictory judgments and would magnify the delay and expense to all parties
13    and to the court system resulting from multiple trials of the same complex factual
14    issues. By contrast, the conduct of this action as a class action presents fewer
15    management difficulties, conserves the resources of the parties and of the court
16    system, and protects the rights of each Class member.
17             23.   The prosecution of separate actions by individual Class members
18    would create a risk of adjudications with respect to them that would, as a practical
19    matter, be dispositive of the interests of the other Class members not parties to such
20    adjudications or that would substantially impair or impede the ability of such non-
21    party Class members to protect their interests.
22             24.   Defendant has acted or refused to act lawfully in respects generally

23    applicable to The Class, thereby making appropriate final and injunctive relief with

24    regard to the members of the California Class as a whole.

25
                                FIRST CAUSE OF ACTION
26             Negligent Violations of the Telephone Consumer Protection Act
27                                  47 U.S.C. §227 et seq.
28             25. Plaintiff repeats and incorporates by reference into this cause of


                                     CLASS ACTION COMPLAINT
                                                -6-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 7 of 8 Page ID #:7




 1    action the allegations set forth above at Paragraphs 1-24.
 2           26.   The foregoing acts and omissions of Defendant constitute numerous
 3    and multiple negligent violations of the TCPA, including but not limited to each
 4    and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 5           27.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 6    seq., Plaintiff and Class Members are entitled an award of $500.00 in statutory
 7    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8           28.   Plaintiff and Class members are also entitled to and seek injunctive
 9    relief prohibiting such conduct in the future.
10
                          SECOND CAUSE OF ACTION
11
       Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                       Act
13                             47 U.S.C. §227 et seq.
14
          29. Plaintiff repeats and incorporates by reference into this cause of

15
      action the allegations set forth above at Paragraphs 1-24.
             30.   The foregoing acts and omissions of Defendant constitute numerous
16
      and multiple knowing and/or willful violations of the TCPA, including but not
17
      limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
18
      seq.
19
             31.   As a result of Defendant’s knowing and/or willful violations of 47
20
      U.S.C. § 227 et seq., Plaintiff and Class members are entitled an award of
21
      $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
22
      § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23
             32.   Plaintiff and Class members are also entitled to and seek injunctive
24
      relief prohibiting such conduct in the future.
25
                                   PRAYER FOR RELIEF
26
      WHEREFORE, Plaintiff requests judgment against Defendants for the following:
27
28



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-05907-RSWL-SHK Document 1 Filed 07/21/21 Page 8 of 8 Page ID #:8




 1
 2                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 3                               47 U.S.C. §227 et seq.
 4
                • As a result of Defendant’s negligent violations of 47 U.S.C.
 5
                  §227(b)(1), Plaintiff and the Class members are entitled to and
 6                request $500 in statutory damages, for each and every violation,
 7                pursuant to 47 U.S.C. 227(b)(3)(B); and
 8              • Any and all other relief that the Court deems just and proper.
 9
                          SECOND CAUSE OF ACTION
10
       Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                       Act
12                             47 U.S.C. §227 et seq.
13              • As a result of Defendant’s willful and/or knowing violations of 47
14                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                  and request treble damages, as provided by statute, up to $1,500, for
15
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
16                U.S.C. §227(b)(3)(C); and
17
                • Any and all other relief that the Court deems just and proper.
18
19
           Respectfully Submitted this 21st day of July, 2021.
20
                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
22                                    By: s/ Todd M. Friedman
23                                        Todd M. Friedman
                                          Law Offices of Todd M. Friedman
24
                                          Attorney for Plaintiff
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
